Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 1 of 73
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 2 of 73



                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

                  -------------------------------------------------x

                  NICOLE MORRISON, as Administrator for the
                  Estate of Roberto Grant, and NICOLE MORRISON,
                  as Mother and Legal Guardian for the Property
                  of AG and SG, Decedent's Minor Children,

                                         Plaintiffs,

                             -against-            17 Civ. 6779 (WHP)

                  UNITED STATES OF AMERICA, FEDERAL BUREAU OF
                  PRISONS, CORRECTION OFFICER KERN, EXECUTIVE
                  ASSISTANT LEE PLOURDE, and JOHN AND JANE DOE(S)
                  AGENTS, SERVANTS AND EMPLOYEES OF THE DEFENDANTS,

                                         Defendants.

                  -------------------------------------------------x




                               REMOTE VIDEOCONFERENCE DEPOSITION OF

                  ROY TIMOTHY GRAVETTE, a non-party witness herein,

                  located in Lafayette, Louisiana 70503, taken by

                  the Defendants, pursuant to Rule 26, held on

                  Wednesday, February 24, 2021, at 10:30 o'clock

                  a.m., before Deborah Moschitto, a Shorthand

                  Reporter and Notary Public of the State of New

                  York.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 3 of 73




                                                                       2


           1

           2      A P P E A R A N C E S:

           3

           4            LAW OFFICE OF ANDREW   C. LAUFER, PLLC
                               Attorneys for   Plaintiffs
           5                   264 West 40th   Street - Suite 604
                               New York, New   York 10018
           6
                        BY:    ANDREW C. LAUFER, ESQ.
           7                   212-422-1020
                               alaufer@lauferlawgroup.com
           8

           9
                        UNITED STATES ATTORNEY'S OFFICE
          10            SOUTHERN DISTRICT OF NEW YORK
                               Attorneys for Defendant
          11                   UNITED STATES OF AMERICA
                               86 Chambers Street - 3rd Floor
          12                   New York, New York 10007

          13            BY:    LUCAS ISSACHAROFF, ESQ.

          14

          15                           * * *

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 4 of 73




                                                                  3


           1

           2                    S T I P U L A T I O N S

           3

           4                    IT IS HEREBY STIPULATED AND

           5        AGREED by and between the attorneys for the

           6        respective parties hereto, that the filing,

           7        sealing and certification of the within

           8        deposition be waived; that such deposition

           9        may be signed and sworn to before any officer

          10        authorized to administer an oath; that all

          11        objections, except as to the form, are

          12        reserved to the time of the trial.

          13

          14                            * * *

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 5 of 73




                                                                         4


           1                           R. Gravette

           2                     THE COURT REPORTER:      Hello.    My

           3        name is Deborah Moschitto.    I'm a Shorthand

           4        Reporter and Notary Public of the State of

           5        New York.

           6                     This deposition is being held via

           7        videoconferencing equipment.       The witness and

           8        reporter are not in the same room.        The

           9        witness will be sworn in remotely pursuant to

          10        agreement of all parties.     The parties

          11        stipulate that the testimony is being given

          12        as if the witness was sworn in person.

          13                     Do counsel so stipulate?

          14                     MR. LAUFER:    Yes.

          15                     MR. ISSACHAROFF:      Yes.

          16                     THE COURT REPORTER:      The witness

          17        is located in Louisiana and I'm located in

          18        New York.   Do counsel stipulate to me

          19        swearing in the witness?

          20                     MR. LAUFER:    Yes.

          21                     MR. ISSACHAROFF:      Yes.

          22        R O Y       T I M O T H Y     G R A V E T T E,

          23             the witness herein, having been duly

          24             sworn by Deborah Moschitto, a Notary

          25             Public in and for the State of New York,
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 6 of 73




                                                                    5


           1                            R. Gravette

           2             was examined and testified as follows:

           3        EXAMINATION BY

           4        MR. ISSACHAROFF:

           5             Q.      Good morning, Mr. Gravette.   My

           6        name is Lucas Issacharoff.    I'm an AUSA in

           7        the Southern District of New York, and I

           8        represent the United States in this lawsuit.

           9                     During today's deposition, I'm

          10        going to ask you a series of questions which

          11        you will answer under oath.

          12                     Do you understand that you are

          13        under oath and that you have sworn to tell

          14        the truth?

          15             A.      Yes, I do.

          16             Q.      Before we get started, I'd like

          17        to go over a few ground rules.

          18                     Have you been deposed before?

          19             A.      Yes.

          20             Q.      So you're familiar with the

          21        process, but I'll just go through them

          22        quickly.

          23                     The court reporter is going to

          24        take a transcript of what we say, and

          25        especially because we're doing this over
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 7 of 73




                                                                   6


           1                         R. Gravette

           2        video, it's especially important that we not

           3        talk at the same time because that can create

           4        problems with the transcript.   So if you

           5        could do your best to let me finish asking a

           6        question before you answer, I will do my best

           7        to let you finish answering before I ask my

           8        next question.

           9                    Does that make sense?

          10             A.     Yes, it does.

          11             Q.     Similarly, you must give a verbal

          12        response to each question, because the court

          13        reporter cannot record a nod or a shake of

          14        your head, as you're doing so far.

          15                    Does that make sense?

          16             A.     Yes, it does.

          17             Q.     If at any time you don't

          18        understand my question, it's very important

          19        for you to tell me so that I can clarify.

          20                    Will you tell me if you don't

          21        understand my question?

          22             A.     Yes, I will.

          23             Q.     If you don't tell me when you

          24        don't understand a question, I'm going to

          25        assume that you understand what I am asking.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 8 of 73




                                                                     7


           1                             R. Gravette

           2                     Does that make sense?

           3               A.    Yes, it does.

           4               Q.    If you ever want or need to take

           5        a break, please let me know and we will take

           6        one.    The only caveat is that if I have asked

           7        you a question, I may request that you answer

           8        it before we take a break.     The only caveat

           9        to that caveat is that if you need to consult

          10        with Mr. Laufer about a matter of

          11        attorney-client privilege, you can do so

          12        before answering a question; okay?

          13               A.    Okay.

          14               Q.    From time to time, you may hear

          15        counsel object to my question, but unless he

          16        instructs you not to answer, once he has

          17        stated his objection, please go ahead and

          18        answer.

          19               A.    Okay.

          20               Q.    Have you taken any drugs or

          21        medications today?

          22               A.    No, I haven't.

          23               Q.    Is there any other reason why you

          24        would not be able to understand my questions

          25        and respond fully and truthfully?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 9 of 73




                                                                     8


           1                            R. Gravette

           2             A.     No, there isn't.

           3             Q.     Do you have a copy of your expert

           4        report in this case in front of you?

           5             A.     Yes, I do.

           6                    MR. ISSACHAROFF:      I'm going to

           7        mark that report as Exhibit 1, but I think if

           8        we all have our own copies, rather than me

           9        try to share it on the screen, we can all

          10        just look at our own and agree that we're

          11        looking at the same document.

          12                    MR. LAUFER:    That's fine.

          13                    THE WITNESS:    That's fine.

          14                    MR. ISSACHAROFF:      This is the

          15        report of Tim Gravette produced on

          16        December 1, 2020.

          17                    (Report of Tim Gravette, produced

          18             12/1/20, marked Exhibit 1 for

          19             identification.)

          20             Q.     Is the report I'm referring to

          21        your complete report in this matter?

          22             A.     Yes, it is.

          23             Q.     Have you had a chance to review

          24        your report between when you finalized it and

          25        today?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 10 of 73




                                                                        9


            1                              R. Gravette

            2            A.        Yes, I have.

            3            Q.        In reviewing your report, did you

            4       find anything that you wanted to change or

            5       supplement or correct?

            6            A.        No, sir.

            7            Q.        Based on your review of the

            8       materials in this matter, did you reach any

            9       conclusions?

           10            A.        Yes.

           11            Q.        What were the conclusions that

           12       you reached?

           13            A.        They're outlined in my report.

           14       I'd be happy to look at it.

           15            Q.        Okay.     Where would we go to see

           16       what those conclusions are?

           17            A.        "Present opinions," on page 7.

           18            Q.        Okay.     So is your first

           19       conclusion that the United States Government

           20       had a duty to protect Mr. Roberto Grant from

           21       harm during the time he was incarcerated at

           22       the Metropolitan Correctional Center?

           23            A.        That is part of my opinions.

           24       However, there are some conclusions

           25       throughout the report.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 11 of 73




                                                                     10


            1                           R. Gravette

            2            Q.     Okay.     Well, can you -- whether

            3       you want to refer to this portion of the

            4       report or the report as a whole, can you

            5       state for me what the opinions you're

            6       offering are?

            7            A.     The opinions I'm offering are

            8       that the Metropolitan Correctional Center and

            9       the Federal Bureau of Prisons had a duty to

           10       protect Roberto Grant, and that they also had

           11       a duty to solve the case that happened, and

           12       they were unable to.    They concluded that the

           13       case was closed.

           14                   That based on my review of the

           15       information, and the information provided by

           16       the staff who were there, I'm of the opinion

           17       that Roberto Grant, more than likely died as

           18       a result of horseplay and also the use of K2.

           19            Q.     Any other opinions?

           20            A.     Not at this moment.

           21            Q.     Did you conclude that any -- and

           22       when I say BOP, do you understand me to be

           23       referring to the Bureau of Prisons?

           24            A.     Yes.

           25            Q.     Did you conclude that any BOP
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 12 of 73




                                                                    11


            1                           R. Gravette

            2       officer directly harmed Mr. Grant?

            3            A.     No, I did not.

            4            Q.     Did you conclude that there was

            5       any deficiency or negligence in the manner in

            6       which BOP officers responded to Mr. Grant's

            7       medical emergency once they were alerted?

            8            A.     Not a medical emergency, no.

            9            Q.     Did you conclude that there was

           10       any wrongdoing or negligence in the manner in

           11       which BOP officers attempted to resuscitate

           12       Mr. Grant or transported him to the hospital?

           13            A.     No.

           14            Q.     So in what respect would you say

           15       that BOP officers or employees failed to

           16       fulfill their obligations in this matter?

           17            A.     Captain Ward and Lieutenant

           18       Delaney, both in their deposition testimony,

           19       confirmed that the Correctional Officers

           20       Kearins and Georgopoulos was supposed to make

           21       rounds at least every 30 minutes, not to

           22       exceed 40, and Ms. Georgopoulos, in her

           23       testimony, she stated they made rounds a few

           24       times during the shift.    A few times is not

           25       every 30 minutes.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 13 of 73




                                                                    12


            1                        R. Gravette

            2                   So, therefore, there was a lack

            3       of supervision as what's directed by the

            4       captain and the shift supervisor.

            5            Q.     So the wrongdoing that you find

            6       is that Officers Kearins and Georgopoulos did

            7       not conduct rounds as frequently as they

            8       should have and that this reflects a failure

            9       of supervision by Lieutenant Delaney and

           10       Captain Ward; is that correct?

           11            A.     Well, that's part of the

           12       supervision, is to ensure that they're making

           13       the proper rounds.   She last -- Georgopoulos

           14       last saw Roberto Grant alive at the

           15       10:00 p.m. count, and then she responded to

           16       the medical emergency when the inmates

           17       started yelling to get their attention,

           18       somewhere around 11:40 p.m., which is over an

           19       hour and a half later.

           20            Q.     I just want to try to clarify

           21       whether, in your view, any other BOP officer

           22       did anything else wrong in connection with

           23       Mr. Grant's death other than the failure to

           24       make rounds as frequently as they should

           25       have.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 14 of 73




                                                                        13


            1                              R. Gravette

            2            A.        Right.    Failure to supervise the

            3       inmate population as directed by their

            4       supervisor, and then also Lieutenant Delaney

            5       shared some responsibility in that because he

            6       is the shift supervisor.

            7            Q.        Okay.     In your review of the case

            8       materials, were you -- did you come across

            9       any threats or credible threat to Mr. Grant

           10       or his safety that should have been addressed

           11       by BOP?

           12            A.        There was none that I saw.

           13            Q.        All right.    We'll return to the

           14       questions as to rounds as well as your other

           15       opinions, but for now I want to walk through

           16       your career and qualifications.

           17                      Can you walk me through your

           18       educational background beginning with high

           19       school?

           20            A.        I graduated from Leesville High

           21       School in Leesville, Louisiana, and I

           22       attended some college, but no degree.

           23            Q.        Okay.     And was it immediately

           24       after you attended college that you began to

           25       work at BOP?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 15 of 73




                                                                   14


            1                          R. Gravette

            2            A.     No, it's not.

            3            Q.     What jobs did you have between

            4       college and BOP?

            5            A.     I worked in a retail automobile

            6       sales, worked in the Gulf of Mexico,

            7       production platform.   I worked as an

            8       insurance sales representative.

            9            Q.     And in 1990, you joined BOP?

           10            A.     Correct.

           11            Q.     In what capacity did you first

           12       join BOP?

           13            A.     As a correctional officer.

           14            Q.     And where was -- was that in --

           15       where were you first assigned?

           16            A.     Talladega, Alabama.

           17            Q.     And what were your roles and

           18       responsibilities as a correctional officer?

           19            A.     Primary role of a correctional

           20       officer is the safety and security and

           21       orderly running of the facility, to supervise

           22       inmates in their daily work details, housing

           23       unit areas, feeding, making sure they get to

           24       their assigned appointments and that sort of

           25       thing.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 16 of 73




                                                                          15


            1                             R. Gravette

            2            Q.       Did you have any investigative

            3       role or capacity as a correctional officer?

            4            A.       Yes.     I worked in -- I'm sorry.

            5            Q.       I'm sorry, go ahead.

            6            A.       I worked in the special

            7       investigative supervisor's office as a

            8       telephone monitor, as well.         I assisted with

            9       some of the investigations.

           10            Q.       Okay.     And how long were you a

           11       correctional -- a CO for?       And by that I mean

           12       before being -- I'm sorry, let me rephrase

           13       that.

           14                     How long were you a CO at

           15       Talladega?    And by that I mean at what point

           16       were you either promoted or transferred?

           17            A.       I was a correctional officer at

           18       Talladega from June of 1990 till October of

           19       1993, and then I was promoted to GS-9

           20       lieutenant and moved to the Federal Detention

           21       Center in Miami, Florida.

           22            Q.       Okay.     And what was your -- what

           23       were your responsibilities as a GS-9

           24       lieutenant?

           25            A.       The GS-9 lieutenant, I was -- the
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 17 of 73




                                                                     16


            1                           R. Gravette

            2       activities lieutenant at both the Federal

            3       Detention Center and the Metropolitan

            4       Correctional Center in Miami, supervised

            5       inmates as well as staff in the performance

            6       of activities, make sure that everyone, the

            7       inmates were fed, make sure they got to their

            8       areas of responsibility and that sort of

            9       thing.

           10            Q.     You reviewed the deposition of

           11       Lieutenant Delaney in this case; is that

           12       correct?

           13            A.     Correct.

           14            Q.     Do you recall what level of

           15       lieutenant he was?

           16            A.     He was a GS-11 lieutenant,

           17       operations lieutenant.

           18            Q.     Okay.     And did you become a GS-11

           19       lieutenant after you were a GS-9?

           20            A.     Correct.    After eleven months, I

           21       was promoted to GS-11 lieutenant in Miami,

           22       Florida.

           23            Q.     And what were your roles and

           24       responsibilities as a GS-11?

           25            A.     GS-11 lieutenant, I was a special
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 18 of 73




                                                                      17


            1                           R. Gravette

            2       housing unit lieutenant for a while, I was

            3       the operations unit, the same as Delaney, for

            4       a while.   I did some administrative

            5       lieutenant duties during that period of time.

            6       I was disturbance control squad leader,

            7       special operation response team leader.

            8            Q.     And were you transferred to

            9       another -- one or more other facilities while

           10       you were a GS-11?

           11            A.     Yes.     I transferred -- in 1995 I

           12       transferred to the Federal Correctional

           13       Institution at Estill, South Carolina.

           14            Q.     And then at some point were you

           15       promoted to GS-12 captain?

           16            A.     Yes, in December of 19 -- I

           17       believe it was '97, to the Federal Detention

           18       Center in Oakdale, Louisiana.

           19            Q.     And then in 1999, were you

           20       transferred to another facility?

           21            A.     Yes, the Federal Correctional

           22       Institution in Edgefield, South Carolina as a

           23       GS-13 captain.

           24            Q.     And then I see on your resume

           25       that you became an associate warden at three
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 19 of 73




                                                                   18


            1                        R. Gravette

            2       facilities from 2001 to 2010?

            3            A.     Correct.

            4            Q.     What were those three facilities?

            5            A.     I went back to the Federal

            6       Correctional Institution in Talladega,

            7       Alabama, and then following that, I

            8       transferred to the Federal Correctional

            9       Complex in Beaumont, Texas, and then my final

           10       assignment with the Bureau of Prisons was at

           11       the Federal Correctional Institution in Three

           12       Rivers, Texas.

           13            Q.     What security levels were those

           14       three institutions?

           15            A.     Talladega, it was a medium

           16       security facility with an administrative unit

           17       that housed -- at one time housed Mary Lee to

           18       Cubans, and then later on it housed other

           19       inmates from other facilities that were

           20       problematic in the southeast region.

           21                   And at that unit, the Federal

           22       Correctional Complex in Beaumont, Texas, we

           23       had a federal prison camp, we had a low

           24       security facility, we had a meeting security

           25       facility and United States penitentiary,
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 20 of 73




                                                                        19


            1                           R. Gravette

            2       which covers all of them, all security levels

            3       there.

            4                     And at the Federal Correctional

            5       Institution in Three Rivers, Texas, it was a

            6       medium security facility with an attached

            7       federal prison camp.

            8            Q.       What security level or what type

            9       of facility is the Metropolitan Correctional

           10       Center in New York?

           11            A.       Administrative.

           12            Q.       And are there differences in how

           13       inmates are supervised between these

           14       facilities?

           15            A.       No.   I've worked at two

           16       administrative facilities:      The Federal

           17       Detention Center in Miami, Florida, as well

           18       as the Federal Detention Center in Oakdale,

           19       Louisiana, and safety and security and

           20       orderly running of the facility is the same.

           21       Supervision of the inmates is the same.       The

           22       count procedures are the same.

           23                     There are some differences

           24       because of physical layouts and that sort of

           25       thing, but overall, supervising inmates is
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 21 of 73




                                                                     20


            1                           R. Gravette

            2       customary, custom and practice basically

            3       industry-wide.

            4            Q.      And in 2010, did you leave BOP?

            5            A.      I retired, yes, I did.

            6            Q.      And since then, have you operated

            7       Gravette Consulting?

            8            A.      Yes.

            9            Q.      And what do you do in that

           10       capacity?

           11            A.      I assist -- normally I assist

           12       people in the legal profession with

           13       correctional safety cases involving jails,

           14       prisons.    I've done audits.     I've worked with

           15       the Department of Justice going out with a

           16       Civil Rights Division, inspecting

           17       institutions.    I worked creative corrections

           18       for a while, auditing ICE facilities.      I

           19       worked with the Office of Personnel

           20       Management doing investigations.

           21            Q.      Since your -- since you retired

           22       from BOP, what percentage of your work would

           23       you say has been consulting in litigation?

           24            A.      For the past I would say five

           25       years, it's been -- that's what I've done.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 22 of 73




                                                                       21


            1                              R. Gravette

            2            Q.        Okay.

            3            A.        Plus try to be retired and play a

            4       little golf.

            5            Q.        Good.     And do you typically

            6       represent the plaintiff or the injured party

            7       in litigation -- I'm sorry, are you typically

            8       hired by attorneys representing the plaintiff

            9       or the injured party in litigation?

           10            A.        No.     No, it's about 60/40 with

           11       the defense, on the defense side.       I work for

           12       Virginia Regional Jail Authority.       I work for

           13       the National Association of Counties.       I work

           14       for several states doing defense work, as

           15       well as the Federal Government.

           16            Q.        Is there any experience that you

           17       would consider relevant to the opinions you

           18       offer in this case, missing from your CV?

           19            A.        No.

           20            Q.        Do you currently hold any

           21       professional licenses?

           22            A.        No, I do not.

           23            Q.        Have you ever held any

           24       professional licenses?

           25            A.        No, I'm not required to.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 23 of 73




                                                                        22


            1                           R. Gravette

            2            Q.        Have you ever been the subject of

            3       any form of disciplinary action or sanction

            4       from an employer or any licensing board or

            5       association?

            6                      MR. LAUFER:   Objection.   You can

            7       answer.

            8            A.        I received a letter of reprimand

            9       for cursing in a meeting one time in the

           10       Bureau of Prisons, which was removed after

           11       six months, but that's all I've ever done.

           12            Q.        Have you ever been investigated,

           13       aside from that, for professional misconduct?

           14                      MR. LAUFER:   Objection.   You

           15       could answer.

           16            A.        Yes, yes.

           17            Q.        In what -- can you tell me what

           18       was involved in that?

           19            A.        When I was in Beaumont, Texas, we

           20       had an inmate who was on a food strike, he

           21       wasn't eating, hadn't eaten in days, and I

           22       was the associate warden with responsibility

           23       for his medical services.

           24                      And I went and talked to him.    I

           25       told him, "Man, you're going to have to eat.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 24 of 73




                                                                      23


            1                           R. Gravette

            2       If you don't, we're going to have to force

            3       feed you, make sure you're okay."     So he

            4       submitted a complaint saying that I

            5       threatened him.     I didn't threaten him.    I

            6       was trying to get him to eat.

            7                    So that was investigated and

            8       quickly thrown out, so, again that's -- I've

            9       been pretty crystal clear on most things.

           10            Q.      Anything else aside from that?

           11            A.      No, not that I recall.

           12            Q.      Have you ever been named as a

           13       defendant in a lawsuit?

           14            A.      Yes.

           15            Q.      One or more times?

           16            A.      I think three.

           17            Q.      And in what -- what were the

           18       nature of those lawsuits?

           19            A.      One was one of the bombers from

           20       the original bombing that happened in New

           21       York City.   His name was Ajaj.

           22                    And when the second bombing

           23       happened in 2001, I was captain of the

           24       Federal Correctional Institution in South

           25       Carolina, and he was there, so we secured him
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 25 of 73




                                                                     24


            1                            R. Gravette

            2       in a special housing unit on orders from the

            3       DOJ, around the clock, and put a video on

            4       him.    And he sued me, the warden, everybody

            5       he could think of, because we locked him up

            6       and that was one.

            7                    When I was in Beaumont, Texas, we

            8       had a hurricane and a group of inmates got

            9       together and filed a lawsuit and said that

           10       they weren't treated well during the

           11       hurricane.   That was thrown out.

           12                    And there was another guy in

           13       Edgefield, South Carolina, that stated that

           14       myself and 17 other people beat him up at the

           15       same time, which is kind of out there and the

           16       court threw that out.

           17                    So that's all I had.

           18              Q.    The World Trade Center bomber,

           19       what happened with that case?

           20              A.    It was dismissed.

           21              Q.    Okay.     So all three of these were

           22       dismissed?

           23              A.    Yes, as far as I know.    I never

           24       heard anything more about them.

           25              Q.    Okay.     In your capacity as an
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 26 of 73




                                                                      25


            1                            R. Gravette

            2       expert witness, has the court ever refused to

            3       accept your expert testimony or report for

            4       whatever reason?

            5            A.       In Phoenix, Arizona I was

            6       relatively new at it and the court didn't

            7       refuse the report.     What the court required

            8       me to do was to rewrite the report because

            9       the incident was a disruptive inmate and

           10       there were several staff members who had to

           11       restrain him, and when I wrote the original

           12       report, I wrote it as they were a group, and

           13       the judge says:      No, you have to rewrite it

           14       and individually what did he do, he did,

           15       that's all.

           16                     And the Dolvert (phonetic) thing,

           17       that's out there somewhere, that comes up.

           18            Q.       Is this the Attendo v. Apire

           19       (phonetic) case?

           20            A.       Yes.

           21            Q.       And then any other instances?

           22            A.       Not that I'm aware.

           23            Q.       What about the Lizarazo v.

           24       Greaves case in the district of Florida in

           25       2018?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 27 of 73




                                                                    26


            1                         R. Gravette

            2            A.      The last I heard on that was

            3       Lizarazo passed away and his father decided

            4       not to pursue the suit.   That's all I heard.

            5            Q.      What do you consider to be your

            6       areas of expertise?

            7            A.      Corrections, prisons, jails.

            8            Q.      Do you have any expertise in

            9       pathology?

           10            A.      Pathology, no.

           11            Q.      Which areas of your expertise did

           12       you rely on in offering the opinions in your

           13       report in this case?

           14            A.      My experience as a correctional

           15       officer, my experience as a supervisor, line

           16       supervisor, lieutenant, my experience as a

           17       captain and also my experience as

           18       administrator.

           19            Q.      And on which aspect of your

           20       training did you rely?

           21            A.      All of my Bureau of Prisons

           22       training, including the investigative

           23       training that I attended and my experience in

           24       that.

           25            Q.      In your 20-year career at the
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 28 of 73




                                                                   27


            1                           R. Gravette

            2       Bureau of Prisons, did an inmate ever die in

            3       custody in a facility where you were

            4       employed?

            5            A.     Yes.

            6            Q.     Could you estimate roughly how

            7       many?

            8            A.     Four.

            9            Q.     Do you recall each of those?

           10            A.     In Edgefield, South Carolina, a

           11       murder and an overdose.     Three Rivers, Texas,

           12       a suicide and a homicide.

           13            Q.     With respect to the murder in

           14       Edgefield, South Carolina, is it your view

           15       that that murder reflected negligence on the

           16       part of one or more BOP employees?

           17            A.     No.

           18            Q.     With respect to the overdose in

           19       Edgefield, South Carolina, is it your opinion

           20       that that reflected negligence on the part of

           21       one or more BOP employees?

           22            A.     Not that I recall.

           23            Q.     With respect to the suicide at

           24       Three Rivers, Texas, is it your opinion that

           25       that reflected negligence on the part of one
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 29 of 73




                                                                  28


            1                           R. Gravette

            2       or more BOP employees?

            3            A.     The housing unit also in that

            4       instance was disciplined for not properly

            5       making rounds and checking on the inmates.

            6            Q.     And what about the homicide in

            7       Three Rivers, Texas?

            8            A.     No.

            9            Q.     Was the -- in the Three Rivers,

           10       Texas suicide, was the inmate who committed

           11       suicide under continuous observation?

           12            A.     No.

           13            Q.     They weren't in any sort of

           14       medical or specialized unit?

           15            A.     No, he wasn't.

           16            Q.     Okay.     Is it fair to say that the

           17       death of an inmate in BOP custody does not

           18       necessarily reflect negligence on the part of

           19       BOP employees?

           20            A.     Sometimes it's negligence and

           21       sometimes it's not.

           22            Q.     Okay.     What did you do to prepare

           23       for today's deposition?

           24            A.     I briefly went through my notes

           25       and then I read over my report a few times.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 30 of 73




                                                                     29


            1                           R. Gravette

            2            Q.     Did you speak with anyone about

            3       this deposition, other than plaintiff's

            4       counsel?

            5            A.     No.

            6            Q.     Other than the documents listed

            7       in your -- in the appendix to your expert

            8       report, did you review any other documents in

            9       preparation for this deposition?

           10            A.     No, just my notes.      The notes are

           11       reflected in the report, so basically it's

           12       the same thing.

           13            Q.     Okay.     You said that you have

           14       notes that are reflected in the report?

           15            A.     Well, I mean, when I reviewed the

           16       case material, I take notes as to what I want

           17       to try to, you know, highlight.

           18                   MR. ISSACHAROFF:      I'd ask that

           19       those notes be produced.

           20                   MR. LAUFER:    Make a request in

           21       writing.   We'll take it under advisement.

           22                   Tim, just preserve them and you

           23       can e-mail them to me.

           24                   THE WITNESS:    Okay.

           25       (Document request)
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 31 of 73




                                                                     30


            1                             R. Gravette

            2            Q.       How long did you spend preparing

            3       for today's deposition?

            4            A.       I would call it an hour.

            5            Q.       I always ask that, but today

            6       since I'm paying for it, it's of special

            7       importance.

            8            A.       Okay.     Should I say five?

            9            Q.       Turning back to your report,

           10       aside from plaintiff's counsel, did anyone

           11       assist you in preparing this report?

           12            A.       No, sir.

           13            Q.       And aside from the documents

           14       listed as Exhibit B, did you consider any

           15       other sources in forming your opinions in

           16       this case?

           17            A.       No, sir.

           18            Q.       Did you review any BOP policies,

           19       handbooks or procedures in forming your

           20       opinions in this case?

           21            A.       Let me double-check.

           22                     (Pause.)

           23            A.       No, I did not.

           24            Q.       Do policies, procedures and

           25       handbooks ever differ between BOP facilities?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 32 of 73




                                                                    31


            1                          R. Gravette

            2            A.      Yes, they do.

            3            Q.      Did you review any policies,

            4       procedures or handbooks specific to the

            5       Metropolitan Correctional Center in

            6       connection with preparing your report?

            7            A.      I don't have them listed in my

            8       Exhibit B.   As far as that, I depended on

            9       what the lieutenant and captain said as far

           10       as making rounds and then the rest of it, I'm

           11       familiar with.

           12            Q.      You reviewed several depositions

           13       before forming your opinions in this case; is

           14       that correct?

           15            A.      Yes, I did.

           16            Q.      In forming your opinions, did you

           17       assume that any of that deposition testimony

           18       was truthful or untruthful?

           19            A.      Sworn testimony, if they say it

           20       is truthful, I have to consider it to be that

           21       way, unless I know otherwise.

           22            Q.      Did plaintiff's counsel ask you

           23       to make any assumptions on which you relied

           24       in forming your opinions in this case?

           25            A.      No.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 33 of 73




                                                                    32


            1                         R. Gravette

            2            Q.      If you could turn to page 3 of

            3       your report, which I have as page 17 of the

            4       PDF -- that might not be right.    I'm sorry,

            5       no, that's not correct.   I have it as page 8

            6       of the PDF, or 7, my computer is still being

            7       a little odd -- the numbered page 3 of your

            8       report, if you could turn to that, which

            9       begins, "The following is a description of

           10       the incident."

           11            A.      Yes, sir.

           12            Q.      Can you read the last sentence on

           13       this page?

           14            A.      "Based on my review of the case

           15       material, this is when K2 was smoked in the

           16       unit and when the rumored horseplay took

           17       place where" -- I put "granted," but "Grant

           18       was allegedly choked."

           19            Q.      What in your review of the case

           20       materials leads you to conclude that K2 was

           21       smoked in the unit at this time?

           22            A.      Inmate said that he had smoked K2

           23       during the day with Grant.   Officer

           24       Georgopoulos said when she was waiting to get

           25       inside the grille, she could see the inmates
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 34 of 73




                                                                        33


            1                            R. Gravette

            2       in there spraying.     Another responding staff

            3       member stated that he could smell smoke in

            4       the unit.

            5            Q.      Okay.     What in the case materials

            6       leads you to conclude that horseplay took

            7       place?

            8            A.      The testimony of Georgopoulos, of

            9       Officer Georgopoulos.      She had rumors from

           10       other inmates.     She had other inmates tell

           11       her there was possible horseplay, that he was

           12       choked.   And also the Medical Examiner's

           13       report, as well as Dr. Hal.        I put all that

           14       together and determined that that was a

           15       strong possibility.

           16            Q.      What leads you to believe that

           17       the horseplay took place between 10:00 p.m.

           18       and 11:40 p.m. on May 18, 2015?

           19            A.      Could you repeat those times

           20       again, please?

           21            Q.      Sure.     10:00 p.m. and 11:40 p.m.

           22       on May 18, 2015.

           23            A.      Because at the ten o'clock count,

           24       when Georgopoulos went to the unit to count,

           25       he was standing at his bunk, everything was
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 35 of 73




                                                                       34


            1                             R. Gravette

            2       okay.    And then at 11:40, approximately when

            3       they went in and found him unresponsive, he

            4       was unresponsive as well as he urinated on

            5       himself and he had water on his upper torso.

            6            Q.       Is it fair to say that if the

            7       horseplay had taken place prior to

            8       10:00 p.m., you would not view that as a

            9       likely cause of Mr. Grant's death?

           10            A.       I would have to say that I would

           11       view the horseplay as the likely cause of his

           12       death because what the Medical Examiner said,

           13       and also Dr. Hal, and the rumors of

           14       horseplay, because if somebody chokes you

           15       out, you're not going to be okay at ten

           16       o'clock after you've been choked out and then

           17       be unresponsive later.      That doesn't make

           18       sense.

           19            Q.       Okay.     So if the horseplay took

           20       place -- it's your opinion that it must have

           21       occurred between 10:00 p.m. and 11:40 p.m.?

           22            A.       That's -- that's the way it's

           23       indicated to me.

           24            Q.       Is it fair to say that the

           25       information you have on alleged horseplay
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 36 of 73




                                                                   35


            1                           R. Gravette

            2       comes from Officer Georgopoulos' statements

            3       regarding a rumor that she heard from an

            4       inmate?

            5            A.      Yes.

            6            Q.      And is it your understanding that

            7       that inmate, who spoke to Officer

            8       Georgopoulos, observed the horseplay

            9       firsthand?

           10            A.      I would have to go back to the

           11       notes, but that's the way I understood it.     I

           12       mean, he's in the unit.    He knows what's

           13       going on in there.    Inmates know what happens

           14       in their unit.

           15            Q.      Do you consider a rumor being

           16       relayed by an inmate to a CO to be a reliable

           17       source of information?

           18            A.      When you put the rumor together

           19       with the damage that he had as indicated by

           20       the Medical Examiner, yes.

           21            Q.      Is it your understanding that

           22       Officer Georgopoulos directly observed any

           23       horseplay involving Mr. Grant?

           24            A.      She did not indicate that she did

           25       that.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 37 of 73




                                                                     36


            1                           R. Gravette

            2            Q.     Can I ask you to turn to page 5

            3       of your report?

            4            A.     Okay.

            5            Q.     If you go to the last sentence of

            6       the first paragraph on that page, do you see

            7       where it says, "I am of the opinion the

            8       probability of inmate horseplay in 11 South,

            9       which included the choking of Grant, possibly

           10       played a part in his death."

           11            A.     Yes.

           12            Q.     What do you mean when you say,

           13       "The probability of inmate horseplay"?

           14            A.     The FBI was never able to say

           15       exactly what happened.    The Medical Examiner

           16       had undetermined.     And I put that in my

           17       report, that I don't know for sure what

           18       happened, but I do know that the probability,

           19       and that's why I used the word "probability,"

           20       that horseplay played a part in the death of

           21       Roberto Grant in that unit.

           22            Q.     And when you say the probability

           23       of horseplay, is that less than 50 percent,

           24       more than 50 percent, more than 80 percent?

           25       Can you kind of give me a ball park of what
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 38 of 73




                                                                        37


            1                           R. Gravette

            2       you're talking about?

            3            A.        It's a high probability, a high

            4       probability.     I would say 80 or above.    If I

            5       were a betting man, yes.

            6            Q.        And when you say "possibly played

            7       a part in his death," is that -- can I

            8       interpret that to -- let me rephrase that.

            9                      When you say possibly played a

           10       part in his death, does that mean that even

           11       if horseplay occurred, it is possible that

           12       that did not play a part in his death?

           13                      MR. LAUFER:   Objection.   You can

           14       answer.

           15            A.        If horseplay occurred, as

           16       described.

           17                      And also another thing that I

           18       relied on there was Officer Georgopoulos who,

           19       worked that unit, was familiar with that unit

           20       and familiar with the inmates, she stated in

           21       her deposition that she thought it was a

           22       murder.   And I put in my report that I did

           23       rely heavily on what she said because she was

           24       the person there.

           25            Q.        Is it possible, though, that even
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 39 of 73




                                                                        38


            1                             R. Gravette

            2       if horseplay did occur, that that did not

            3       cause Mr. Grant's death?

            4                      MR. LAUFER:   Objection.   You can

            5       answer.

            6            A.        That's why I said probability.

            7       In my testimony today, I'm saying it's a very

            8       high probability that that was one of the

            9       causes of death.

           10            Q.        In your experience at BOP, did

           11       inmates ever engage in horseplay?

           12            A.        Yes.

           13            Q.        Let me back up.

           14                      If you look at the bottom

           15       paragraph on page 4, you cite to Code 220 in

           16       the inmate -- BOP and inmate discipline

           17       policy?

           18            A.        Yes.

           19            Q.        And that prohibits horseplay, as

           20       you read it?

           21            A.        Yes, based on my experience, that

           22       prohibits horseplay.

           23            Q.        And was Code 220 in effect or

           24       something substantially similar to Code 220

           25       in effect during your career at BOP?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 40 of 73




                                                                    39


            1                             R. Gravette

            2            A.        Yes.

            3            Q.        So is it fair to say that

            4       horseplay was prohibited when you worked at

            5       BOP as well?

            6            A.        Yes, that's true.

            7            Q.        So if an inmate engaged in

            8       horseplay, they would be violating Code 220;

            9       is that correct?

           10            A.        That's the way I read it, and

           11       that's the way I recall it, yes.

           12            Q.        Would the fact that an inmate

           13       engaged in horseplay mean that a BOP officer

           14       had necessarily failed to follow BOP rules,

           15       policies or procedures?

           16            A.        No, not every time.

           17            Q.        Is it your opinion that if

           18       Mr. Grant engaged in horseplay, this would

           19       reflect a failure by guards to follow BOP

           20       rules, policies or procedures?

           21                      MR. LAUFER:   Objection.   You

           22       could answer.

           23            A.        If the correctional officers were

           24       aware that Mr. Grant was involved in

           25       horseplay and they did not intervene or do
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 41 of 73




                                                                       40


            1                          R. Gravette

            2       anything to stop it, then they would be

            3       complacent.

            4                     Also, if they weren't making the

            5       proper rounds and going around and observing

            6       the inmates in the unit, as directed by their

            7       supervisor, where they would deter horseplay

            8       and other illegal activities, which I put in

            9       my report, then they're also responsible for

           10       that, for not doing what they were supposed

           11       to do.

           12            Q.       Let me take the first part of

           13       that first.

           14                     You said that if officers

           15       observed or were aware of horseplay and

           16       failed to intervene, that they would be

           17       responsible for that?

           18            A.       Well, sure.

           19            Q.       Based on your review of the

           20       materials in this case, do you have any

           21       reason to believe that BOP officers observed

           22       or were aware of Mr. Grant's engaging in

           23       horseplay?

           24                     MR. LAUFER:   Objection.   You can

           25       answer.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 42 of 73




                                                                    41


            1                          R. Gravette

            2            A.      No.   No.

            3                    THE WITNESS:   I'm sorry, Andy.

            4                    MR. LAUFER:    Don't worry, Tim,

            5       you're doing fine.

            6            Q.      You also indicated that in this

            7       case, you believe that the officers are

            8       responsible because they failed to do rounds;

            9       is that correct?

           10            A.      Yes, sir.

           11            Q.      In your experience at BOP, do

           12       inmates engage in horseplay even when

           13       officers are doing rounds at appropriate

           14       intervals?

           15            A.      It's a possibility, yes.

           16            Q.      So can you conclude, with

           17       reasonable certainty, that Mr. Grant would

           18       not have engaged in horseplay if Officers

           19       Kearins and Georgopoulos had done their

           20       rounds at proper intervals?

           21                    MR. LAUFER:    Objection.   You

           22       could answer.

           23            A.      I could not conclude with

           24       100 percent certainty that had they made

           25       their rounds that that wouldn't happen, but I
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 43 of 73




                                                                     42


            1                             R. Gravette

            2       could say the probability of them making the

            3       rounds and on scheduled times as directed to

            4       by their supervisor, would prevent and help

            5       deter activity like horseplay, gambling, K2

            6       smoking, you name it.

            7                     That's why the officers make

            8       rounds, is to keep the inmates on their toes

            9       and from doing things.      But you can't stop

           10       everything.

           11            Q.       If I can ask you to turn to

           12       page 6 of your report --

           13            A.       Okay.

           14            Q.       -- if you look at the last

           15       sentence of that page, can you read that last

           16       sentence?

           17            A.       Yes.     "Given the information, the

           18       use of K2 in 11 South on the night of Grant's

           19       death, I am of the opinion, based on my

           20       review of the case material, K2 also played a

           21       role in his death.

           22            Q.       So what in your review of the

           23       case materials leads you to this conclusion?

           24            A.       My review of the case material is

           25       that the inmates were using K2, that they had
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 44 of 73




                                                                       43


            1                           R. Gravette

            2       an issue with K2 that night, based on

            3       Delaney's testimony.

            4                   And the use of K2, which is

            5       synthetic marijuana, will sometimes cause

            6       people to act out of the ordinary.     And

            7       horseplay is not for young guys with A-plus

            8       personalities, like a lot of these guys had,

            9       you combine K2, their personalities, that

           10       kind of setting, you are going to have things

           11       like horseplay and other issues.

           12            Q.     Okay.     So, sorry, I just want to

           13       clarify that.

           14                   So when you say K2 played a role

           15       in his death, is it your belief that he may

           16       have had an adverse reaction to K2 or that K2

           17       may have led to behaviors such as horseplay

           18       that played a role in his death?

           19            A.     Like I said earlier, nobody is

           20       certain exactly what happened.    But you've

           21       got the K2, you've got the rumors of them

           22       putting him in a shower trying to wake him

           23       up, so that's a level of intoxication.       You

           24       also have the horseplay.

           25                   There were several things
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 45 of 73




                                                                   44


            1                          R. Gravette

            2       happening at one time and my opinion is had

            3       those officers been in and out of that unit,

            4       or at least at the grille doing something, we

            5       may have avoided that.   But they went from

            6       10:00 p.m. until roughly 11:40, which means

            7       they should have checked that unit at least

            8       twice in that amount of time.

            9            Q.     In your experience at BOP, did

           10       inmates ever engage in illegal drug use?

           11            A.     Yes.

           12            Q.     Was illegal drug use prohibited

           13       at that time?

           14            A.     Yes, it was.

           15            Q.     Did the fact that inmates engaged

           16       in illegal drug use mean that guards had

           17       failed to follow BOP rules and/or rules,

           18       policies and procedures?

           19            A.     In some rare instances, yes.      But

           20       normally, no.   I mean inmates have 24 hours a

           21       day, 365 days a year to figure out how to

           22       beat the correctional officer.   So inmates,

           23       they're going to use drugs, they're going to

           24       have sex, they're going to make wine, they're

           25       going to drink it, they're going to gamble,
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 46 of 73




                                                                     45


            1                        R. Gravette

            2       they're going to plot escapes.    They're going

            3       to murder somebody every once in a while.

            4       There's going to be some assaults.     There's

            5       all kind of things.

            6                   You know, Judge Thomas said that

            7       prison is a tough place, basically what he

            8       said, not in those exact words, but, yeah,

            9       things happen there.   But that's why you have

           10       rules and regulations and policies and

           11       procedures to cut down on that.

           12            Q.     Those things that you mentioned,

           13       that list of inmate misbehavior and

           14       wrongdoing, that can happen even if guards

           15       are following all of the BOP rules, policies

           16       and procedures; is that correct?

           17            A.     Correctional officers following

           18       all their rules, policies and procedures, in

           19       some instances, it does happen.

           20            Q.     Can you state with reasonable

           21       certainty that Mr. Grant would not have used

           22       K2 on the night of his death if Officers

           23       Kearins and Georgopoulos had followed BOP

           24       rules, policies and procedures?

           25                   MR. LAUFER:   Objection.   There's
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 47 of 73




                                                                    46


            1                           R. Gravette

            2       no indication in the record that Mr. Grant

            3       used K2, but I'll allow him to answer the

            4       question.

            5            A.     The possibility of him using K2

            6       still exists, but I go back to making

            7       irregular rounds.     The more you're in that

            8       unit, the more you're observing those inmates

            9       and they know you're coming around.    It's

           10       less likely that they're going to do things.

           11            Q.     And let me ask the same question:

           12       Can you state with reasonable certainty that

           13       other inmates in the unit would not have used

           14       K2 on the night of Mr. Grant's death if

           15       Officers Kearins and Georgopoulos had made

           16       regular rounds?

           17            A.     If they would have made regular

           18       rounds as directed by their supervisors, the

           19       likelihood would have been decreased.

           20            Q.     Is it your opinion that -- let me

           21       ask you this:   Would your view of this

           22       matter, or any of your opinions in this

           23       matter, change if you learned that Mr. Grant,

           24       himself, had smuggled in the K2 that was used

           25       on the night of his death?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 48 of 73




                                                                   47


            1                          R. Gravette

            2            A.     No.

            3            Q.     You've noted several times that

            4       Officers Kearins and Georgopoulos did not

            5       conduct rounds in the manner that they were

            6       directed to do so; is that correct?

            7            A.     That's correct.

            8            Q.     And what is the basis for your --

            9       for that assertion?

           10            A.     Their immediate supervisor, the

           11       operations lieutenant, Lieutenant Delaney,

           12       and their overall supervisor, their captain,

           13       Captain Ward, who is in charge of the

           14       correctional services department which

           15       includes Kearins and Georgopoulos.

           16            Q.     And Officer Delaney and Captain

           17       Ward both indicated that rounds should be

           18       conducted roughly, or that rounds should be

           19       conducted during each roughly 30 to 40-minute

           20       block; is that correct?

           21            A.     Yes.

           22            Q.     And what is your basis for

           23       concluding that Officers Kearins and

           24       Georgopoulos did not follow that guidance?

           25            A.     Georgopoulos' testimony where she
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 49 of 73




                                                                       48


            1                           R. Gravette

            2       says that -- I'm sorry.

            3            Q.     Continue.

            4            A.     -- where she said they would make

            5       rounds a few times during their shift.      A few

            6       times during an eight-hour period is a long

            7       way from 16 required rounds.

            8            Q.     Do you know how many -- what

            9       Officer Georgopoulos means by "a few times"?

           10            A.     I don't know exactly what she

           11       means about a few times, but I know that

           12       normally when someone says "a few," they mean

           13       two or three or four.     That's a few.   It's a

           14       long way from 16.

           15            Q.     Do you know whether Officers

           16       Georgopoulos and Kearins observed -- I'm

           17       sorry, let me rephrase that.

           18                   Do you know whether Officer

           19       Georgopoulos observed Mr. Grant's tier

           20       between the 10:00 p.m. count and 11:40 p.m.

           21       on the evening of May 18, 2015?

           22            A.     She didn't indicate that she did.

           23            Q.     And what's your basis for saying

           24       that?

           25            A.     Because there is no indication in
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 50 of 73




                                                                      49


            1                           R. Gravette

            2       any of the material that I reviewed that she

            3       went back to the unit between that time, that

            4       hour and 40 minutes.

            5             Q.    And what would -- if she had done

            6       so, where would that be indicated?

            7                   MR. LAUFER:    Objection.   You can

            8       answer.

            9             A.    She would have indicated that in

           10       her testimony.

           11             Q.    Okay.     But you would not expect

           12       it to show up in, for example, a true scope

           13       log or any other written documents each time

           14       officers made rounds?

           15             A.    Not in a general population unit,

           16       no.

           17             Q.    Okay.

           18             A.    Unless there are some changes

           19       since I did it, but I don't know of any, and

           20       I keep up with all that stuff.

           21             Q.    So just to be clear, your only

           22       basis for asserting that Officer Georgopoulos

           23       did not observe Mr. Grant's tier between

           24       10:00 p.m. and 11:40 p.m. that night is her

           25       deposition testimony?
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 51 of 73




                                                                       50


            1                            R. Gravette

            2            A.      Her deposition testimony as well

            3       as what happened in that period of time.       You

            4       got inmates smoking K2 in the unit.      You got

            5       inmates trying to revive Grant, taking him to

            6       the shower area.      So, I mean, if she was

            7       making those rounds and in and out of that

            8       unit, it's a high probability that those

            9       things wouldn't have taken place.

           10            Q.      Based on your review of the

           11       testimony, when the officers did rounds, did

           12       they enter the units?

           13            A.      Yes, according to Georgopoulos,

           14       they entered the units because they would

           15       have had to go in and check the bathrooms and

           16       she specifically said that they checked the

           17       bathrooms.

           18            Q.      Okay.     So is it your

           19       understanding that Officers Georgopoulos and

           20       Kearins would have done the rounds together?

           21            A.      Sure.     In an open bay unit like

           22       that, I would expect them to.

           23            Q.      So when they do rounds, it's not

           24       your understanding that they could do rounds

           25       simply by looking through the gate at the
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 52 of 73




                                                                         51


            1                             R. Gravette

            2       entrance to the unit?

            3                     MR. LAUFER:    Objection.    You

            4       could answer.

            5            A.       They could do that.      I would

            6       prefer that they actually go into the unit

            7       and walk through.       But that's why I had

            8       mentioned earlier in my testimony today that

            9       had they simply gone to the grille and looked

           10       around, I mean, that would deter a lot of

           11       things.

           12            Q.       And if they went to the -- if

           13       they were just going to the grille and

           14       looking around, would that, in your view, be

           15       a violation of BOP rules, policies or

           16       procedures?

           17            A.       The way the captain put it, and

           18       the way that Delaney put it, they should make

           19       rounds in that unit, which would include

           20       going inside the grille.      There's nothing,

           21       based on my experience and training, that

           22       would prohibit them from going inside that

           23       grille just to make rounds.         It's been done

           24       for years and years and years.

           25            Q.       Okay.     It's your understanding
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 53 of 73




                                                                       52


            1                           R. Gravette

            2       that the unit where Grant was housed was a

            3       dormitory style unit; is that correct?

            4            A.     Yes.

            5            Q.     And how many separate units were

            6       in the area patrolled by Officers

            7       Georgopoulos and Kearins that night?

            8            A.     I don't know.

            9            Q.     Okay.     But let's say that I would

           10       represent to you that there were six

           11       different dormitory style units that were in

           12       the area of their responsibility, would it be

           13       your expectation that they would enter each

           14       of those units at least once every half hour?

           15            A.     I'm not sure how you're

           16       representing that because based on the

           17       testimony of Lieutenant Delaney, that is the

           18       only dormitory style unit in the facility.

           19            Q.     Is it your understanding that

           20       there were different tiers of that unit?

           21            A.     Well different tiers, yeah, but

           22       that's not a different unit.      A tier is just

           23       a tier within a unit.     I'm not trying to be

           24       argumentative.     I'm sorry.

           25            Q.     No, no, it's helpful to clarify.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 54 of 73




                                                                      53


            1                        R. Gravette

            2                   Is it your understanding that

            3       each tier would have its own gate?

            4            A.     Normally, no.     You have one main

            5       gate on the bottom floor and then you walk up

            6       the stairs to the second tier.

            7            Q.     I see, okay.

            8                   Can you conclude, with reasonable

            9       certainty, that Officers Georgopoulos and

           10       Kearins did not conduct rounds on Mr. Grant's

           11       tier between 10:00 p.m. and 11:40 p.m. on

           12       that evening?

           13            A.     Based on the information I

           14       reviewed I cannot say that they did.      I found

           15       no indication that they did make rounds

           16       during that period of time.

           17            Q.     Can you affirmatively rule out

           18       that they made rounds during that period of

           19       time?

           20                   MR. LAUFER:     Objection.   You

           21       could answer.

           22            A.     Not with 100 percent certainty.

           23       That would be a question for those guys.

           24            Q.     Can you conclude with reasonable

           25       certainty that Mr. Grant would not have died
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 55 of 73




                                                                    54


            1                          R. Gravette

            2       if Officers Georgopoulos and Kearins had

            3       conducted rounds every 30 to 40 minutes?

            4              A.   No, I cannot.

            5              Q.   Have you formed any other

            6       opinions in this action that we have not

            7       discussed today?

            8              A.   Not that I can think of.

            9              Q.   Are there any opinions that you

           10       intend to offer at a trial in this action

           11       that we have not discussed today?

           12              A.   Not at this time.

           13                   MR. ISSACHAROFF:     Let's take five

           14       minutes while I review my notes, just to see

           15       if I have anything else.

           16                   MR. LAUFER:     I'll just have a

           17       quick follow-up, but not much.

           18                   MR. ISSACHAROFF:     Okay.   So let's

           19       come back at 11:35.

           20                   MR. LAUFER:     That's fine.   Is

           21       that good with you, Tim?

           22                   THE WITNESS:    That's fine.    Thank

           23       you.

           24                   (Recess taken.)

           25                   MR. ISSACHAROFF:     Back on the
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 56 of 73




                                                                      55


            1                           R. Gravette

            2       record.

            3            Q.      Mr. Gravette, in preparing

            4       your -- in coming to your opinions in this

            5       case, did you review BOP interviews of

            6       inmates in Mr. Grant's unit?

            7            A.      Yes.

            8            Q.      And did you review FBI 302s of

            9       interviews of inmates in Mr. Grant's unit?

           10            A.      Yes, I did.

           11            Q.      Can you summarize for me

           12       briefly -- let me rephrase that.

           13                    Would you agree that generally

           14       speaking, the 302s and the BOP interviews of

           15       the inmates who were in Mr. Grant's unit on

           16       the night that he died reflected that he was

           17       sitting on his bunk or walking and having a

           18       conversation when he slumped over?

           19                    MR. LAUFER:   Objection.   You can

           20       answer.

           21            A.      The interviews were all over the

           22       place.    You had different inmates telling you

           23       different things.

           24            Q.      What were those different things?

           25            A.      I have to refer to my notes real
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 57 of 73




                                                                        56


            1                              R. Gravette

            2       quick.

            3            Q.        Please go ahead and do so.

            4            A.        Okay.     The first, page 15 of my

            5       notes, you've got Ramocca (phonetic) says

            6       that the staff doesn't believe the windpipe

            7       rumor.    The next guy, Bookman, said inmates

            8       were trying to stand Grant up to revive him.

            9       I heard a rumor he was dropped.       Rashad

           10       Simpson saw Grant grab his chest and fell to

           11       the floor.     Ricky Ford:    Grant sat on his

           12       bunk, sat up, passed out.

           13                      A little bit of everything.

           14            Q.        Do any of the inmate interviews,

           15       whether by BOP or by the FBI and the

           16       prosecutors, reflect that Grant was engaged

           17       in horseplay immediately prior to his

           18       slumping over or collapsing?

           19            A.        I don't recall anyone saying

           20       immediately before.       I recall reading about

           21       some rumors.     Some inmates bought into the

           22       rumors.   Some of them didn't.

           23                      But having worked for that

           24       environment for years and years, it's hard to

           25       get the true story of what actually happened
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 58 of 73




                                                                     57


            1                         R. Gravette

            2       when you're dealing with the inmate

            3       population, and that's why I depended on what

            4       the officer said, Georgopoulos.

            5                   I'm sorry, I'm having trouble

            6       with that name.

            7            Q.     But Georgopoulos -- it's your

            8       understanding that Georgopoulos didn't

            9       directly observe any sort of horseplay;

           10       correct?

           11            A.     No.   But she heard the rumor that

           12       she was told by the inmates, as well as what

           13       she said during her deposition testimony,

           14       that she felt that's what happened.

           15            Q.     So is it fair to say that on the

           16       one side, you have Georgopoulos replaying a

           17       rumor from an inmate and reaching her own

           18       conclusions as to what happened and on the

           19       other side, you have several inmates

           20       testifying that something different happened?

           21                   MR. LAUFER:   Objection.   You can

           22       answer.

           23            A.     Right.

           24            Q.     If Mr. Grant had died from a K2

           25       overdose, would it be your opinion that his
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 59 of 73




                                                                         58


            1                             R. Gravette

            2       death was attributable to wrongdoing or

            3       negligence by any BOP officers?

            4                     MR. LAUFER:    Objection.    You can

            5       answer.

            6            A.       His death also was attributed to,

            7       part of his death was his wind pipe and as

            8       well as his problems -- excuse me, I'm trying

            9       to use the proper word, not abrasions, but

           10       issues that were noted by the Medical

           11       Examiner on his neck and his throat area.

           12                     Now, as far as the K2, was the

           13       staff responsible?      Like we've gone over

           14       before, the likelihood of him and the other

           15       inmates using K2, if that's the case, would

           16       have been greatly diminished had the officers

           17       made rounds properly.

           18            Q.       Have you reviewed the expert

           19       report of Dr. James Gill in this case?

           20            A.       Dr. James Gill?       Not that I

           21       recall, no.

           22            Q.       Okay.     So I understand that, you

           23       know, what you've said about the Medical

           24       Examiner and Dr. Hal's report, but let me

           25       just ask you again:      If there were evidence
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 60 of 73




                                                                     59


            1                          R. Gravette

            2       or let me put it this way:   If you knew that

            3       Mr. Grant had died solely due to a K2

            4       overdose or an adverse reaction to K2, would

            5       you believe that his death was attributable

            6       to the negligence or wrongdoing of BOP

            7       officers or guards?

            8                   MR. LAUFER:   Objection.   You can

            9       answer.

           10            A.     If that were the case, I would

           11       have to reconsider my opinions.   However, I

           12       do not see that as the case, because he did

           13       have injuries consistent with horseplay and

           14       being choked.   That is what was said by

           15       Dr. Hal and from what I read in the Medical

           16       Examiner's report and the other things that I

           17       put in all together.

           18            Q.     Okay, but I believe that you

           19       state in your report -- hold on a moment.

           20                   In your report you state that you

           21       do not profess or claim to be a medical

           22       expert or a trained medical professional; is

           23       that correct?

           24            A.     Yes.

           25            Q.     And you also state that you can
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 61 of 73




                                                                      60


            1                           R. Gravette

            2       only speculate as to what happened to

            3       Mr. Grant on May 18, 2015; is that correct?

            4            A.     What page are you reading that

            5       from?   Sorry.

            6            Q.     That's on page 7 of your report,

            7       the first sentence of the second paragraph.

            8            A.     Yes, that's what it says.

            9            Q.     If you had credible evidence that

           10       Mr. Grant was, in fact, conversing with other

           11       inmates in his unit when he suddenly

           12       collapsed and lost consciousness, would that

           13       change any of your views or opinions in this

           14       matter?

           15                   MR. LAUFER:    Objection.   You can

           16       answer.

           17            A.     I would have to read those

           18       interviews and see in what context those

           19       interviews were taken and by whom, whose

           20       interviews were taken before I would be able

           21       to opine on that.

           22            Q.     Before you would be able to opine

           23       on whether they were credible; is that

           24       correct?

           25            A.     Correct.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 62 of 73




                                                                          61


            1                          R. Gravette

            2            Q.       But if they were credible and if

            3       you had some reason to know or believe that

            4       Mr. Grant was talking and conversing

            5       immediately prior to his loss of

            6       consciousness, would that change your views

            7       in this case?

            8                     MR. LAUFER:    Objection.     You can

            9       answer.

           10            A.       If Mr. Grant was conversing and

           11       suddenly collapsed and we had credible

           12       evidence to support that, then I would have

           13       to re-look at it and see.       But I can't tell

           14       you what I would do on "if" information.

           15                     MR. ISSACHAROFF:    Okay.     I have

           16       no further questions at this time.

           17                     MR. LAUFER:    I just have a couple

           18       of follow-up, Tim.

           19       EXAMINATION BY

           20       MR. LAUFER:

           21            Q.       So I'd like to draw you to page 6

           22       of your report, towards the top.         Let me know

           23       when you get there.

           24            A.       I'm here.     I'm there.

           25            Q.       So this addresses some of the
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 63 of 73




                                                                     62


            1                           R. Gravette

            2       testimony of Lieutenant Delaney, does it not,

            3       where I begin towards the top, "Did you have

            4       any issues with drug transactions occurring

            5       with 11 South on or before the incident

            6       involving my client?"

            7                   And then the answer is,

            8       "Throughout the whole institution, there were

            9       issues and not specifically just 11 South."

           10                   I'm going to fast forward a

           11       little bit down to, "On the night" -- of your

           12       report where you write, "On the night Grant

           13       found unresponsive, there were other inmates

           14       in 11 South who had been overcome with the

           15       effects of K2," and he made the following

           16       statement in his deposition testimony, and

           17       we're referring to Lieutenant Delaney again,

           18       "I found out the next day that several

           19       inmates had overdosed on K2 on that same tier

           20       where inmate was.     They actually -- I think

           21       there were maybe three or four other inmates

           22       and the other inmates tried -- took them

           23       either in the -- you know, the shower or the

           24       toilet area and were putting water on their

           25       faces to revive them.     I remember that
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 64 of 73




                                                                    63


            1                         R. Gravette

            2       specifically, you know, hearing that news,

            3       that there were several of the inmates on

            4       tiers themselves who had also overdosed and

            5       they were not able to bring those inmates

            6       back.   When it came to Grant, he was

            7       unresponsive to the point that that didn't

            8       happen."

            9                    I'm not sure what that last line

           10       is, but I guess suffice to say, after reading

           11       that testimony I just put there, that you put

           12       in your report here, and begin the directives

           13       that Delaney had given Kearins and

           14       Georgopoulos, in terms of doing rounds, would

           15       inmates overdosing in a particular unit draw

           16       more attention on a particular round than it

           17       normally would during regular times where you

           18       don't have incidents occurring within a unit?

           19            A.      With that amount of activity

           20       within the unit, and I put that in the

           21       report, that there should have been extra

           22       emphasis placed on that unit by Kearins and

           23       Georgopoulos in making rounds, maybe getting

           24       some help up there.   If what he's saying is

           25       accurate, and I'm sure it is, it's like they
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 65 of 73




                                                                     64


            1                          R. Gravette

            2       were having a party in there that night.

            3            Q.     So the supervision of this

            4       particular unit where Mr. Grant was found

            5       dead that evening, on that same evening

            6       should have drawn more attention from prison

            7       personnel because of these overdoses?

            8            A.     That's correct.

            9            Q.     Now, I think counsel asked you a

           10       question regarding the additional rounds,

           11       would they have prevented Mr. Grant's death,

           12       and I believe you said no.    Well, it may not

           13       have prevented it, but would it have made it

           14       substantially less likely that Mr. Grant

           15       would have died that evening had Georgopoulos

           16       and Kearins done their rounds as they were

           17       directed to by their superiors?

           18            A.     Yes.    And if I'm not mistaken, I

           19       said that in my earlier testimony today, that

           20       the probability would have decreased had they

           21       been making more rounds in the unit.

           22            Q.     And you believe that to a

           23       reasonable degree of prison condition's

           24       certainty or correction's certainty?

           25            A.     Yes, I mean that's based on
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 66 of 73




                                                                       65


            1                            R. Gravette

            2       experience.   I mean, when you have inmates --

            3       officers sitting in the office not doing what

            4       they're supposed to be doing, bad things

            5       happen.

            6                     There is a very famous case at

            7       the MCC where a guy committed suicide up

            8       there when the officers weren't doing what

            9       they were supposed to be doing so...

           10            Q.       That's Jeffrey Epstein?

           11            A.       Yes.

           12                     MR. LAUFER:   Thank you.    I have

           13       nothing further.

           14                     MR. ISSACHAROFF:     I just have a

           15       quick redirect.

           16       FURTHER EXAMINATION

           17       BY MR. ISSACHAROFF:

           18            Q.       You were just asked about whether

           19       officers should have assigned more resources

           20       or more supervision or given more attention

           21       to that unit given the apparent frequency of

           22       drug use.   In your role, you had roughly 15

           23       or more years experience as a supervisor at

           24       BOP facilities; is that correct?

           25            A.       Yes.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 67 of 73




                                                                    66


            1                           R. Gravette

            2            Q.      And in those roles, would you

            3       ever have to make determinations about where

            4       to allocate resources and assign frequency of

            5       supervision or attention?

            6            A.      Yes.    I was involved, and

            7       sometimes you would have to beef up an area

            8       when you have troubled spots.

            9            Q.      Is there any rule or policy or

           10       regulation or BOP handbook that says

           11       specifically how resources or supervision or

           12       attention should be allocated?

           13            A.      There is some guidance, however

           14       it's based on experience, sound correctional

           15       management techniques, the information that

           16       you have at that given moment and that given

           17       time as to how you allocate your resources.

           18            Q.      Is it fair to say that you would

           19       use your judgment and discretion in making

           20       those decisions?

           21            A.      Yes.

           22                    MR. ISSACHAROFF:     No further

           23       questions.

           24                    MR. LAUFER:    We're done.    I don't

           25       think I have anything else.
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 68 of 73




                                                                      67


            1                         R. Gravette

            2                    MR. ISSACHAROFF:     Thank you so

            3       much, Mr. Gravette.

            4                    THE WITNESS:     Thank you.

            5                    MR. ISSACHAROFF:     Thank you for

            6       your long service.

            7                    THE WITNESS:     Thank you very

            8       much.   You guys stay warm up there.

            9                    (Time noted:     11:57 o'clock a.m.)

           10
                                                  ROY TIMOTHY GRAVETTE
           11
                    SUBSCRIBED AND SWORN TO
           12       BEFORE ME THIS      DAY
                    OF               , 2021.
           13

           14            NOTARY PUBLIC

           15

           16                             * * *

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 69 of 73




                                                                     68


            1

            2                           I N D E X

            3     WITNESS              EXAMINED BY            PAGE

            4     ROY TIMOTHY
                  GRAVETTE             Mr. Issacharoff        5-61
            5
                                       Mr. Laufer            61-65
            6
                                       Mr. Issacharoff       65-67
            7

            8
                                         * * *
            9

           10
                                    E X H I B I T S
           11
                  GOVERNMENT           DESCRIPTION            PAGE
           12
                  Exhibit 1      Report of Tim Gravette,
           13                    produced 12/1/20               8

           14
                  (Government Exhibit 1 attached to transcript.)
           15

           16
                                         * * *
           17

           18
                                INFORMATION TO BE SUPPLIED
           19
                  DESCRIPTION                                 PAGE
           20
                  Copy of the witness' notes                    29
           21

           22
                                         * * *
           23

           24

           25
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 70 of 73




                                                                     69


            1

            2                    C E R T I F I C A T E

            3

            4     STATE OF NEW YORK   )
                                      )        ss:
            5     COUNTY OF QUEENS    )

            6

            7                  I, DEBORAH MOSCHITTO a Shorthand

            8     Reporter and Notary Public within and for the

            9     State of New York, do hereby certify:

           10                  That the within is a true and

           11     accurate transcript of the testimony taken on the

           12     24th of February, 2021.

           13                  I further certify that I am not

           14     related to any of the parties to the proceeding by

           15     blood or marriage, and that I am in no way

           16     interested in the outcome of this matter.

           17                  IN WITNESS WHEREOF, I have hereunto

           18     set my hand this day 10th of March, 2021.

           19

           20
                                          DEBORAH MOSCHITTO
           21

           22

           23

           24

           25
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 71 of 73




                                                            70


  1                DEPOSITION ERRATA SHEET

  2

  3

  4         Case Caption:    MORRISON V. USA

  5

  6             DECLARATION UNDER PENALTY OF PERJURY

  7

  8                   I declare under penalty of perjury

  9         that I have read the entire transcript of my

 10         Deposition taken in the captioned matter or

 11         the same has been read to me, and the same is

 12         true and accurate, save and except for

 13         changes and/or corrections, if any, as

 14         indicated by me on the DEPOSITION ERRATA

 15         SHEET hereof, with the understanding that I

 16         offer these changes as if still under oath.

 17                               _______________________

 18                                 ROY TIMOTHY GRAVETTE

 19         Subscribed and sworn to on the ____ day of

 20         ___________, 20 ____ before me.

 21         _______________________________

 22         Notary Public,

 23         in and for the State of

 24         _________________________.

 25
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 72 of 73




                                                         71


  1                DEPOSITION ERRATA SHEET

  2         Page No.____Line No.____Change to:___________

  3         _____________________________________________

  4         Reason for change:___________________________

  5         Page No.____Line No.____Change to:___________

  6         _____________________________________________

  7         Reason for change:___________________________

  8         Page No.____Line No.____Change to:___________

  9         _____________________________________________

 10         Reason for change:___________________________

 11         Page No.____Line No.____Change to:___________

 12         _____________________________________________

 13         Reason for change:___________________________

 14         Page No.____Line No.____Change to:___________

 15         _____________________________________________

 16         Reason for change:___________________________

 17         Page No.____Line No.____Change to:___________

 18         _____________________________________________

 19         Reason for change:___________________________

 20         Page No.____Line No.____Change to:___________

 21         _____________________________________________

 22         Reason for change:___________________________

 23

 24         SIGNATURE:____________________DATE:__________

 25                  ROY TIMOTHY GRAVETTE
Case 1:17-cv-06779-RA-DCF Document 92-15 Filed 08/05/21 Page 73 of 73




                                                         72


  1                DEPOSITION ERRATA SHEET

  2         Page No.____Line No.____Change to:___________

  3         _____________________________________________

  4         Reason for change:___________________________

  5         Page No.____Line No.____Change to:___________

  6         _____________________________________________

  7         Reason for change:___________________________

  8         Page No.____Line No.____Change to:___________

  9         _____________________________________________

 10         Reason for change:___________________________

 11         Page No.____Line No.____Change to:___________

 12         _____________________________________________

 13         Reason for change:___________________________

 14         Page No.____Line No.____Change to:___________

 15         _____________________________________________

 16         Reason for change:___________________________

 17         Page No.____Line No.____Change to:___________

 18         _____________________________________________

 19         Reason for change:___________________________

 20         Page No.____Line No.____Change to:___________

 21         _____________________________________________

 22         Reason for change:___________________________

 23

 24         SIGNATURE:____________________DATE:__________

 25                  ROY TIMOTHY GRAVETTE
